In the United States Court of Federal Claims
                                             No. 22-888
                                     (Filed: 30 November 2022)
                                     NOT FOR PUBLICATION

***************************************
ANTHONY STOLLINGS,                    *
                                      *
                                      *
                  Plaintiff,          *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
                                      *
***************************************

                                               ORDER

HOLTE, Judge.

       On 8 August 2022, pro se plaintiff Anthony Stollings filed a complaint alleging he is
owed a tax refund for economic impact payments he did not receive. See Compl., ECF No. 1.
On 6 October 2022, the government filed a motion to dismiss Mr. Stollings’ complaint pursuant
to Rules 12(b)(1) and 12(b)(6) of the Rules of the United States Court of Federal Claims
(“RCFC”). Mot. to Dismiss, ECF No. 10. Mr. Stollings was incarcerated when he filed his
complaint, see Compl., but he has since been released and filed a notice of change of address,
ECF No. 8. The government certified it served Mr. Stollings a paper copy of its motion to
dismiss via mail to his updated address. Mot. to Dismiss at 9. Mr. Stollings’ response to the
government’s motion to dismiss was due on 7 November 2022, but he has yet to file his
response.

         When a plaintiff fails to respond to defendant’s motions, or to subsequent court orders,
dismissal is not only appropriate but required to properly administer justice. “While dismissal of
a claim is a harsh action, especially to a pro se litigant, it is justified when a party fails to pursue
litigation diligently and disregards the court’s rules . . . .” Whiting v. United States, 99 Fed. Cl.
13, 17 (2011) (citing Kadin Corp. v. United States, 782 F.2d 175, 176–77 (Fed. Cir. 1986)).
RCFC 41(b) furthermore provides “[i]f the plaintiff fails to prosecute or comply with these rules
or a court order, the court may dismiss on its own motion or the defendant may move to dismiss
the action or any claim against it.” As pro se plaintiffs are, by their nature, unassisted, this court
may sometimes grant a pro se plaintiff greater leniency throughout the filing process. See
Haines v. Kerner, 404 U.S. 519, 520–21 (1972) (holding pro se complaints are held to “less
stringent standards than formal pleadings drafted by lawyers”). In keeping with this permissive
leniency, the Court shall allow Mr. Stollings an additional 28 days from today to file its response
to the government’s motion to dismiss.

       Plaintiff SHALL respond to the government’s motion to dismiss on or before 28
December 2022. If plaintiff fails to respond by this date, the Court will have no choice but to
dismiss plaintiff’s complaint for failure to prosecute pursuant to RCFC 41(b).

       IT IS SO ORDERED.

                                                      s/ Ryan T. Holte
                                                      RYAN T. HOLTE
                                                      Judge




                                                -2-